Title: Abigail Adams to John Quincy Adams, 19 January 1780
From: Adams, Abigail
To: Adams, John Quincy



My dear Son

Janry. 19 1780


I hope you have had no occasion either from Enemies or the Dangers of the Sea to repent your second voyage to France. If I had thought your reluctance arose from proper deliberation, or that you was capable of judgeing what was most for your own benifit, I should not have urged you to have accompanied your Father and Brother when you appeared so averse to the voyage.
You however readily submitted to my advice, and I hope will never have occasion yourself, nor give me reason to Lament it. Your knowledge of the Language must give you greater advantages now, than you could possibly have reaped whilst Ignorant of it, and as you increase in years you will find your understanding opening and daily improveing.
Some Author that I have met with compares a judicious traveller, to a river that increases its stream the farther it flows from its source, or to certain springs which running through rich veins of minerals improve their qualities as they pass along. It will be expected of you my son that as you are favourd with superiour advantages under the instructive Eye of a tender parent, that your improvements should bear some proportion to your advantages. Nothing is wanting with you, but attention, dilligence and steady application, Nature has not been deficient.
These are times in which a Genious would wish to live. It is not in the still calm of life, or the repose of a pacific station, that great characters are formed. Would Cicero have shone so distinguished an orater, if he had not been roused, kindled and enflamed by the Tyranny of Catiline, Millo, Verres and Mark Anthony. The Habits of a vigorous mind are formed in contending with difficulties. All History will convince you of this, and that wisdom and penetration are the fruits of experience, not the Lessons of retirement and leisure.
Great necessities call out great virtues. When a mind is raised, and animated by scenes that engage the Heart, then those qualities which would otherways lay dormant, wake into Life, and form the Character of the Hero and the Statesman.
War, Tyrrany and Desolation are the Scourges of the Almighty, and ought no doubt to be deprecated. Yet it is your Lot my Son to be an Eye witness of these Calimities in your own Native land, and at the same time to owe your existance among a people who have made a glorious defence of their invaded Liberties, and who, aided by a generous and powerfull Ally, with the blessing of heaven will transmit this inheritance to ages yet unborn.
Nor ought it to be one of the least of your excitements towards exerting every power and faculty of your mind, that you have a parent who has taken so large and active a share in this contest, and discharged the trust reposed in him with so much satisfaction as to be honourd with the important Embassy, which at present calls him abroad.
I cannot fulfill the whole of my duty towards you, if I close this Letter, without reminding you of a failing which calls for a strict attention and watchfull care to correct. You must do it for yourself. You must curb that impetuosity of temper, for which I have frequently chid you, but which properly directed may be productive of great good. I know you capable of these exertions, with pleasure I observed my advice was not lost upon you. If you indulge yourself in the practise of any foible or vice in youth, it will gain strength with your years and become your conquerer.
The strict and invoilable regard you have ever paid to truth, gives me pleasing hopes that you will not swerve from her dictates, but add justice, fortitude, and every Manly Virtue which can adorn a good citizen, do Honour to your Country, and render your parents supreemly happy, particuliarly your ever affectionate Mother,

AA

